GRAVES, Presiding Judge.
Appellant was convicted of a violation of the liquor laws and by the jury assessed a penalty of a fine of $300.00 and 60 days in jail, and he appeals.
*486There is a statement of facts in the record but same appears never to have been filed in the lower court and therefore cannot be considered by us.
It is also shown by the caption of the transcript herein that the term of court in which this cause was tried adjourned on August 31, 1950; that notice of appeal was given on September 6, 1950; and that a recognizance was entered into on September 26, 1950. Such recognizance entered into after the adjournment of the term of court at which the conviction was had was invalid and requires a dismissal of the appeal. See Jones v. State, 31 S.W. (2d) 644.
There are no bills of exception in the record.
Because of the defect mentioned, the appeal will be dismissed.